Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 2009/0191999 A1) in view of Veglia (US 3770992 A1).
Regarding claim 1, Joseph et al teaches a pulley device (20) for a tensioning or winding roller for a transmission element (Joseph et al, paragraph 0002) comprising:
	a pulley (20) having an outer surface (28) configured to cooperate with the transmission element (Joseph et al, paragraph 0018),
	a rolling bearing (36) having a rotating outer ring (outer race 40), the pulley being mounted on an outer surface of the outer ring (raceway 32 in pulley member 24 for receiving bearing 36), a fixed inner ring (inner race 44), wherein
	the rings are coaxial and form a radial space between them, and at least one row of rolling elements arranged in the radial space (Joseph et al, paragraph 0018), and
	at least one annular protection flange (dust shield 56) with an essentially radial body (Joseph et al, paragraphs 0021-0023), wherein

	Joseph et al fails to directly teach that the flange is, when viewed in cross-section, entirely radial, but does state that it is known in the art to use washers (flanges) without an inner axial lip (Joseph et al, paragraphs 0004-0005 and 0021), therefore making it obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that an entirely radial flange can be used in place of the one taught by Joseph et al. It also would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the flange flat in order to fit the contour of the pulley surface.
	Joseph et al also fails to teach that the axial portion of the pulley is crimped towards an outer edge of the flange to fix the flange. Veglia, however, teaches that the pulley (housing) provides an opening (12) to receive the outer edge (annular channel section periphery 10) of the flange (cover 6) and an annular portion (12a) to crimp the flange (Veglia, column 2 lines 46-64). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley of Joseph et al such that the axial portion (24) or groove (25, 25’) crimps the outer edge of the flange as taught by Veglia. Crimping the groove retains the flange and restrains the bearing against axial movement (Veglia, column 2 lines 56-64). 
	Joseph et al and Veglia are both considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley of Joseph et al such that the flange (dust shield 54) bears directly against the lateral face of the rotating outer ring (outer race 40) as taught by Veglia. This allows for sealing and securing of the bearing without the need for additional operations for fitting the bearing (Veglia, column 1 lines 41-68). 
	Joseph et al and Veglia are both considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 

Regarding claim 3, Joseph et al and Veglia teach the pulley device according to claim 1 disclosed above, and Veglia further teaches that the axially protruding portion of the pulley (housing) is crimped at several locations of the circumference of the outer edge (peripheral channel 10) of the flange (cover 6)(Veglia, column 2 lines 34-45). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley of Joseph et al such that the axial portion (24) or groove (25, 25’) crimps the outer edge of the flange as taught by Veglia. Crimping the groove retains the flange and restrains the bearing against axial movement (Veglia, column 2 lines 56-64). 


Regarding claim 4, Joseph et al and Veglia teach the pulley device according to claim 1 disclosed above, and Joseph et al further teaches that the flange (dust shield 56) has a bore-forming inner edge (inner axial lip 60), but fails to teach that the inner edge comes into immediate proximity of the outer surface of the fixed inner ring. A flat washer as Joseph et al discloses would also have a bore forming inner edge to receive the mounting bolt (Joseph et al, paragraph 0004).
	Veglia, however, teaches that the flange (shield 5) has a portion that comes into immediate proximity of an outer surface of the inner ring (2). This can be seen in figure 1, wherein the sealing flange has an inner edge that is in close proximity to the outer surface of the inner ring. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bore-forming inner edge of the flange (dust shield 56 or flat flange taught by prior art) as taught by Joseph et al to come into close proximity of the outer edge of the inner ring (44) as taught by Veglia. This allows for better securing of the flange onto the bearing.
Joseph et al and Veglia are both considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 


	Joseph et al and Veglia are both considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 

Regarding claim 6, Joseph et al and Veglia teach the pulley device according to claim 1 disclosed above, and Joseph et al further teaches that the pulley can be made of metal (Joseph et al, paragraph 0027). This is advantageous in dissipating waste heat. 
Joseph et al and Veglia are both considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 

Regarding claim 7, Joseph et al and Veglia teach the pulley device according to claim 1 disclosed above, and Joseph et al further teaches that the pulley can be made of plastic material (Joseph et al, paragraph 0027). This is advantageous as it reduces cost. 
	Joseph et al and Veglia are both considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 2009/0191999 A1) in view of Wagner et al (US 5517957 A1) and Veglia (US 3770992 A1).
 Regarding claim 8, Joseph et al teaches a pulley device (20) for a tensioning or winding roller for a transmission element (Joseph et al, paragraph 0002) comprising:

	a rolling bearing (36) having a rotating outer ring (outer race 40), the pulley being mounted on an outer surface of the outer ring (raceway 32 in pulley member 24 for receiving bearing 36), a fixed inner ring (inner race 44), wherein
	the rings are coaxial and form a radial space between them, and at least one row of rolling elements arranged in the radial space (Joseph et al, paragraph 0018), and
	at least one annular protection flange (dust shield 56) with an essentially radial body (Joseph et al, paragraphs 0021-0023), wherein
	the pulley provides at least one portion protruding axially (pulley member 24) relative to a lateral face of the rotating outer ring (outer race 40), the flange being mounted in a bore of the axially protruding portion (see figs. 6 and 7). 
	Joseph et al fails to teach that the axial portion of the pulley is crimped towards an outer edge of the flange to fix the flange. Veglia, however, teaches that the pulley (housing) provides an opening (12) to receive the outer edge (annular channel section periphery 10) of the flange (cover 6) and an annular portion (12a) to crimp the flange (Veglia, column 2 lines 46-64). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley of Joseph et al such that the axial portion (24) or groove (25, 25’) crimps the outer edge of the flange as taught by Veglia. Crimping the groove retains the flange and restrains the bearing against axial movement (Veglia, column 2 lines 56-64). 
	Joseph et al and Veglia further fail to teach that the flange does not extend radially outwardly past (1) the radially inner surface of the pulley and (2) the outer surface of the outer 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Joseph et al to not extend radially outwardly past the radially inner surface of the pulley and the outer surface of the outer ring as taught by Wagner et al, as the location of the ring between the two elements permits a correction of alignment errors of the pulley (Wagner et al, column 5 lines 30-41).
	Joseph et al, Wagner et al, and Veglia are all considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 

Regarding claim 9, Joseph et al, Wagner et al, and Veglia teach the pulley device according to claim 8 disclosed above, and Veglia further teaches that the flange (cover 6) comes to bear directly against the lateral face of the rotating outer ring (outer bearing member 1)(Veglia, column 2 lines 34-45). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley of Joseph et al such that the flange (dust shield 54) bears directly against the lateral face of the rotating outer ring (outer race 40) as taught by Veglia. This allows for sealing and securing of the bearing without the need for additional operations for fitting the bearing (Veglia, column 1 lines 41-68). 
	Joseph et al, Wagner et al, and Veglia are all considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley of Joseph et al such that the axial portion (24) or groove (25, 25’) crimps the outer edge of the flange as taught by Veglia. Crimping the groove retains the flange and restrains the bearing against axial movement (Veglia, column 2 lines 56-64). 
	Joseph et al, Wagner et al, and Veglia are all considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 

Regarding claim 11, Joseph et al, Wagner et al, and Veglia teach the pulley device according to claim 8 disclosed above, and Joseph et al further teaches that the flange (dust shield 56) has a bore-forming inner edge (inner axial lip 60), but fails to teach that the inner edge comes into immediate proximity of the outer surface of the fixed inner ring. A flat washer as Joseph et al discloses would also have a bore forming inner edge to receive the mounting bolt (Joseph et al, paragraph 0004).
	Veglia, however, teaches that the flange (shield 5) has a portion that comes into immediate proximity of an outer surface of the inner ring (2). This can be seen in figure 1, wherein the sealing flange has an inner edge that is in close proximity to the outer surface of the inner ring. 

Joseph et al, Wagner et al, and Veglia are all considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 

Regarding claim 12, Joseph et al, Wagner et al, and Veglia teach the pulley device according to claim 8 disclosed above, and Joseph et al further teaches that the pulley further comprises front and rear sealing means (seal 52) closing the radial space on each axial side (Joseph et al, paragraph 0019).
	Joseph et al, Wagner et al, and Veglia are all considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 

Regarding claim 13, Joseph et al, Wagner et al, and Veglia teach the pulley device according to claim 8 disclosed above, and Joseph et al further teaches that the pulley can be made of metal (Joseph et al, paragraph 0027). This is advantageous in dissipating waste heat. 
Joseph et al, Wagner et al, and Veglia are all considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 


	Joseph et al, Wagner et al, and Veglia are all considered analogous to the art of the claimed invention as both relate to protecting or sealing rolling elements. 

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 103 rejection of claim 1 using Joseph et al (US 2009/0191999 A1) in view of Veglia (US 3770992 A1), the argument that JosephClaims 2-7 depend, directly or indirectly, from claim 1 and are therefore also rejected as done in the previous office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li (US 2015/0167816 A1), Filip (US 2007/0072714 A1), Ilie et al (US 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651